Case 2:18-cv-10735-PDB-EAS ECF No. 80 filed 01/10/19   PageID.2583   Page 1 of 5



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

TARA EDWARDS,
                                                 Case No: 18-10735
      Plaintiff,
                                                 Hon. Paul D. Borman
v.
                                                 Magistrate Judge:
SCRIPPS MEDIA, INC., d/b/a                       Elizabeth A. Stafford
WXYZ-TV, a Foreign Profit Corporation,

      Defendant.
                                                                              /

Michael N. Hanna (P81462)            Elizabeth P. Hardy (P37426)
MORGAN & MORGAN, P.A.                Thomas J. Davis (P78626)
Attorney for Plaintiff               KIENBAUM HARDY
2000 Town Center, Suite 1900         VIVIANO PELTON & FORREST, P.L.C.
Southfield, MI 48075                 Attorneys for Defendant
(313) 251-1399                       280 N. Old Woodward Ave., Suite 400
mhanna@forthepeople.com              Birmingham, MI 48009
                                     (248) 645-0000
Geoffrey N. Fieger (P30441)          ehardy@khvpf.com
FIEGER KENNEY                        tdavis@khvpf.com
 & HARRINGTON, P.C.
Attorney for Plaintiff
19390 W. Ten Mile Road
Southfield, MI 48075-2463
(248) 355-5555
g.fieger@fiegerlaw.com
                                                                              /



                   AMENDED WITNESS LIST OF DEFENDANT
Case 2:18-cv-10735-PDB-EAS ECF No. 80 filed 01/10/19         PageID.2584     Page 2 of 5



      Defendant Scripps Media, Inc., d/b/a WXYZ-TV (“WXYZ”), by its

undersigned counsel, states that it presently anticipates that it may call any or all of

the following witnesses in any trial in the captioned matter:

             1. Candace Anderson

             2. Timothy Dye

             3. Plaintiff Tara Edwards

             4. Marlon Falconer

             5. Ed Fernandez

             6. Lisa Gass

             7. Jodie Heisner

             8. Ray Hillenbrand

             9. Amanda Horwitz

             10. Jeremy Johnson

             11. Eloise Jordan

             12. Dave Kalman

             13. Jim Kiertzner

             14. Sarah Willets Klinger

             15. Rhonda LaVelle

             16. Brian Lawlor

             17. Glenda Lewis

                                          -1-
Case 2:18-cv-10735-PDB-EAS ECF No. 80 filed 01/10/19      PageID.2585     Page 3 of 5



            18. Melissa Lutomski

            19. Malcom Maddox

            20. Dave Manney

            21. Michael Murri

            22. James Norber

            23. Karen Podrasky

            24. Barb Roethler

            25. Carol Spann

            26. Erika (McDaniel) Storrs

            27. Tracey Wakeman

            28. Any and all medical or mental health practitioners or providers
                who examined or treated Plaintiff on any occasion, including
                Lowell Paul, Peter Cousins, and Gerald Shiener.

            29. Any and all subordinates, coworkers, supervisors, or managers of
                Plaintiff.

            30. Any and all records custodians for subpoenaed records.

            31. Any and all expert witnesses, including Elissa Benedek.

            32. All necessary rebuttal and sur-rebuttal witnesses.

            33. All necessary impeachment witnesses.

            34. All witnesses listed on Plaintiff’s list or supplemental witness
                list(s).

            35. All persons identified in the Complaint, discovery responses,
                depositions, documents produced during discovery or documents
                filed with the Court in this action.

                                       -2-
Case 2:18-cv-10735-PDB-EAS ECF No. 80 filed 01/10/19      PageID.2586    Page 4 of 5



               36. All witnesses who are unknown at the present time but will
                   become known during the course of discovery or prior to trial.

         WXYZ reserves the right to amend this Witness List to include additional

witnesses learned through discovery or prior to trial and/or to delete or otherwise

amend those witnesses identified herein.

                                       KIENBAUM HARDY
                                       VIVIANO PELTON & FORREST, P.L.C.


                                       By: s/ Elizabeth Hardy
                                          Elizabeth Hardy (P37426)
                                          Attorney for Defendant
                                       280 N. Old Woodward Ave., Suite 400
                                       Birmingham, MI 48009
                                       (248) 645-0000
Dated: January 10, 2019                ehardy@khvpf.com
                                       tdavis@khvpf.com
307242




                                        -3-
Case 2:18-cv-10735-PDB-EAS ECF No. 80 filed 01/10/19        PageID.2587    Page 5 of 5



                         CERTIFICATE OF SERVICE

       I hereby certify that on January 10, 2019, I electronically filed the foregoing
document with the Clerk of the Court using the ECF system, which will send
notification of such filing to all ECF participants.


                                    s/ Elizabeth Hardy
                                    Elizabeth Hardy (P37426)
                                    Kienbaum Hardy
                                    Viviano Pelton & Forrest, P.L.C.
                                    280 N. Old Woodward Avenue, Suite 400
                                    Birmingham, MI 48009
                                    (248) 645-0000
                                    E-mail: ehardy@khvpf.com


307242
